DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/337,975 filed on 
03/29/2019.

Claims Status
2.	This office action is based upon claims received on 06/21/2021, which replace all prior submitted versions of the claims.
-Claims 1-62 are marked as cancelled.
-Claims 63-78 noted as amended.
-Claims 63-78 are pending.
-Claims 63-78 are rejected.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application Number: 16/337,975 based upon a 371 of international PCT/SE2016/050997 filed on 10/14/2016.




Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 06/28/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks
6.           Applicant's remarks/arguments, see page 06-12 filed 06/21/2021, with respect to the REMARKS - CONCLUSION, have been acknowledged. 

7.	Applicant's remarks/arguments, see page 06-07 filed 06/21/2021, with respect to the Claim objections, have been acknowledged and have been considered. The objections pertaining to claims 63, 64, 65, 66, 67, 68, 69, 70, 74, 75, 76, 77, 78 have been withdrawn.

8.	Applicant's remarks/arguments, see page 06-12 filed 06/21/2021, with respect to the Independent Claims 63, 66, 69 and 74 are Patentable, have been acknowledged and have been considered, but they are not persuasive in view of the new grounds of rejection presented in this office action for claims 63 and 66, and additionally, they are not persuasive in view of the grounds of rejection presented in this office action for claims 69 and 74.  Examiner addresses applicant’s remarks as noted below.

9.	Applicant in its remarks indicates Page 9 (lines 8-12) “Nimbalker fails to teach, suggest or disclose "identifying at least one wireless device that is required to perform measurements on signals transmitted by the network node and/or measurements of interference, dynamically assigning to the at least one identified wireless device usage of the measurement resources in the predefined region, and signalling an indication of the dynamically assigned usage of the measurement resources to the at least one wireless device, said indication specifying how the respective measurement resources are used by the at least one wireless device," as recited in amended Claim 63”. Applicant in its remarks further indicates Page 9 (lines 22-23), “Claims 66, 69 and 74 have similar recitations as in Claim 63”.

10.	In response to applicant’s remarks Examiner respectfully contends regarding amended claims 63, 66 that, Nimbalker et. al.  (US-20160227548-A1) referenced hereafter as “Nimbalker” in view of WEI et. al (US-20190089436-A1) referenced hereafter as "WEI", discloses the features of claim 63 as amended and presented in this office action.  Furthermore, examiner also respectfully contends that Nimbalker continues to disclose the features of claims 69 and 74 as noted herein below.

11.	Utilizing Claim 63 to represent Claim 66 which recites similar features, examiner discusses the rejection of Claim 63:
Claims 63 are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker in view of WEI.
Regarding Claim 63 (Currently Amended), Nimbalker teaches: A method performed by a network node of a wireless network, for indicating assignment of measurement resources in a predefined region of a resource block transmitted by the network node (Nimbalker – See FIG. 2, eNB 120 ¶ 0023 (Lines 1-8) Base station/eNB that transmit DCI with request to measure CSI- RS resources indicated in a subframe; FIG. 3 & ¶0030 .. flow diagram 300 ..performed in parallel with, sequential with, or in various orders with ..flow diagram 200; Fig. 3  & ¶0031 310 ..first UE 110 receives ZP-CSI-RS configuration .. a bitmap..for an aperiodic ZP-CSI-RS… received in DCI), 
the method comprising: identifying at least one wireless device that is required to perform measurements on signals transmitted by the network node and/or measurements of interference (Nimbalker – See FIG. 2 & ¶0023 (lines 1-6) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe of a first cell of basestation to the UE 110, directing the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS in a subframe of a second cell cell of the basestation; ¶0026 (lines 20-25) DCI can also contain CSI – IM measurement configuration information; Fig. 3  & ¶0031 performed in parallel or in conjunction with flow 200..  Step 310 ..first UE 110 receives ZP-CSI-RS configuration .. a bitmap..for an aperiodic ZP-CSI-RS… received in DCI ); 
Which the examiner respectfully contends and notes discloses:  CSI-RS requested is transmitted to identified UE such as first UE served by eNB, directing UE or UE identified being required, to perform measurements of CSI-RS signal such as an aperiodic ZP-CSI-RS, which also may include CSI-IM interference measurements,
assigning to the at least one identified wireless device usage of the measurement resources in the predefined region (Nimbalker – See FIG. 2 & ¶0023 (lines 4-8) Step 220 - The CSI request directs the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS of second serving cell .. whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; Fig. 3  & ¶0031: see above a bitmap..for an aperiodic ZP-CSI-RS);  
Which the examiner respectfully contends and notes discloses:  base station via DCI signaling for aperiodic CSI-RS directs UE to measure  CSI-RS using the resources for aperiodic CSI-RS identified in a specific subframe and furthermore in a predefined bitmap or predefined region indicated in the DCI), 
and signalling an indication of the assigned usage of the measurement resources to the at least one wireless device, said indication specifying how the respective measurement resources are used by the at least one wireless device (Nimbalker – See FIG. 2 & ¶0023 (lines 1-8) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 to direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS… whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260); 
Which the examiner respectfully contends and notes discloses:  base station via DCI signals CSI request to UE where by DCI assigns CSI-RS resources to be measured by UE, and per DCI specified CSI-RS resources and UE measures and sends back CSI on DCI specified resources).  
While Nimbalker also discloses: dynamically assigning to the at least one identified wireless device usage of the measurement resources in the predefined region (Nimbalker – See FIG. 2 & ¶0023 (lines 4-8) Step 220 - The CSI request directs the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS of second serving cell .. whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell); 
Which the examiner respectfully contends and notes discloses:  base station via DCI signaling for aperiodic CSI-RS directs UE to measure  CSI-RS using the resources for aperiodic CSI-RS identified in a specific subframe predefined in DCI – aperiodic irregular or dynamic assignment, 
and signalling an indication of the dynamically assigned usage of the measurement resources to the at least one wireless device (Nimbalker - FIG. 2 & ¶0023 (lines 1-8) See above) 
Which the examiner respectfully contends and notes discloses: base station via DCI signaling for aperiodic CSI-RS directs UE to measure  CSI-RS using the resources for aperiodic CSI-RS identified in a specific subframe predefined in DCI – aperiodic irregular or dynamic assignment of resources for CSI RS or usage of CSI-RS dynamically assigned,
Assuming Arguendo Nimbalker does not appear to explicitly disclose or strongly suggest: dynamically assigning usage of measurement resources, and the dynamically assigned usage of the measurement resources,
WEI discloses: dynamically assigning usage of the measurement resources, and the dynamically assigned usage of the measurement resources (WEI - FIG. 5 – See Step 502, FIG. 10 – See Step 1000, Step 1002 receive configuration for dynamic CSI –RS resource, signal identifying dynamic CSI-RS resources, 1004 detect CSI-RS according to activated dynamic CSI-RS resources, 1005 transmit CSI based upon detected CSI-RS signals; FIG. 7 & ¶0074 (ln 3-15) CSI-RS ..trigger is via PDCCH, such as in slot 0 of subframe 70, it is possible to support dynamic CSI-RS beginning in the same subframe.. 70, as the triggering PDCCH…. PDCCH from eNB 105 in slot 0 of subframe 70 includes the triggering signal, the NZP CSI-RS configurations in slot 1 may be configured as dynamic CSI-RS resources; ¶0076 … a dynamic CSI – RS resource indication via dedicated PDCCH …scrambled using radio network temporary identified RNTI… the UE will validate the received PDCCH  whether or not the DCI fields are set according to a preconfigured rule); 
Which the examiner respectfully contends and notes discloses:  dynamic CSI-RS resource indication to UE by eNB via PDCCH including dedicated PDCCH, with dynamically assigned CSI-RS resources such as NZP-CSI-RS resource configuration  configured as CSI-RS measurement resources or measurement resources in Slot 1, utilized by UE  for measurement and subsequent CSI reporting such as FIG. 10).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nimbalker with teachings of WEI, since it improves trunking efficiency by enabling pooling of CSI-RS resources for UE specific beamformed CSI-RS so that an eNB can freely choose and transmit one configuration out of multiple CSI-RS configurations for CSI reporting (WEI  – ¶0060).

12.	Utilizing Claim 69 to represent Claim 74 which recites similar features, examiner discusses the rejection of Claim 69:
s 69  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimbalker et. al.  (US-20160227548-A1) referenced hereafter as “Nimbalker”
Regarding Claim 69 (Currently Amended) Nimbalker teaches: A method performed by a wireless device, for handling assignment of measurement resources in a predefined region of a resource block transmitted by a network node in a wireless network (Nimbalker – See FIG. 2, eNB 120 ¶ 0023 (Lines 1-8) Basestation/eNB that transmit DCI with request to measure CSI- RS resources indicated in a subframe), 
the method comprising: receiving from the network node an indication of usage of measurement resources in the predefined region, said indication specifying how the respective measurement resources are used by the wireless device (Nimbalker – See FIG. 2 & ¶0023 (lines 1-8) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 to direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS… whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260); 
Which the examiner respectfully contends and notes discloses:  base station via DCI signals CSI request to UE which UE receives at Step 220, whereby DCI assigns CSI-RS resources (measurement resources) to be measured by UE in a predefined subframe, which UE ascertains, and per DCI specified CSI-RS resources determined by UE at step 250, and UE measures CSI-RS resources and sends back CSI on DCI specified resources – or CSI-RS resource indicated to usage of measurement to report CSI ), 
determining the measurement resources based on the received indication (Nimbalker - FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI); 
 UE determines CSI-RS resources to be measured based upon indication received from base station, 
and using the determined measurement resources as specified by the received indication of usage (Nimbalker – FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260); 
Which the examiner respectfully contends and notes discloses:  UE uses CSI-RS resources indicated to measure CSI and send CSI to basestation.

13.	As such Examiner respectfully contends Nimbalker in view of WEI discloses and reads upon features of Claim 63 including parallel Claim 66 as recited.  Furthermore, Nimbalker also discloses and reads upon the features of Claim 69 and parallel claim 74 as recited. 
The rejection has been revised and set forth below according to the amended claims (see Office Action).

14.	Applicant's remarks/arguments, see page 09-11 filed 06/21/2021, with respect to the Dependent Claims are Patentable, have been acknowledged and have been considered, but they are not persuasive as noted herein below.

15.	Applicant in its remarks addressing Claim 65 see Page 11 (line 5-13), indicates that, “WEI fails to indicate measurement resources that partly cover both the first and second parts, wherein the remaining resources in the first and second resources are used according to said default. Further, Applicant submits that Nimbalker in view of WEI fails to disclose or suggest, "wherein a first part of the predefined region is assigned for data by predefined default, and a second part of the predefined region is zero-power by predefined default, and the indication indicates measurement resources partly covering both the first and second parts, wherein the remaining resources in the first and second parts are used according to said default," as recited in Claim 65”.  Applicant in its remarks further indicates Page 11 (lines 15), “Claims 68, 72 and 77 have similar recitations as in Claim 65”.

16.	In response to applicant’s remarks Examiner respectfully contends regarding claim 65 that Nimbalker et. al.  (US-20160227548-A1) referenced hereafter as “Nimbalker” in view of WEI et. al (US-20190089436-A1) referenced hereafter as "WEI" discloses the features of claim 65, and likewise also discloses the features of similar and parallel claims 68, 72, 77.

17.	Utilizing Claim 65 to represent Claim 68, 72, 77 which recite similar features, examiner discusses the rejection of Claim 65:
Claim 65 are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker in view of WEI et. al (US-20190089436-A1) referenced hereafter as "WEI".

Regarding Claim 65 (Currently Amended) Nimbalker in view of WEI teaches:  [[A]] The method according to claim 63, 
furthermore Nimbalker discloses: wherein a first part of the predefined region is assigned for data by predefined default and a second part of the predefined region is zero-power by predefined default (Nimbalker – FIG 3 & ¶0031 (lines 6-10): The ZP-CSI-RS configuration information can include a bitmap, where each bit of the bitmap can correspond to a set of RE's. Each bit of the bitmap can also indicate whether a given RE corresponds to a ZP-CSI-RS; FIG.3 &¶0032 (lines 5-7) : DCI can include a field that indicates the ZP-CSI-RS configuration based on which PDSCH is rate-matched in the subframe; ¶0060-0061 PDSCH rate matched around ZP-CSI-RSP);
When rate matched DCI indication defines a bit map for the subframe or predefined region for CSI-RS, which identifies via rate matching REs in the predefined region assigned to data (a first part), which are rate matched around REs assigned to ZP-CSI-RS utilized for CSI-RS (a second part).
The rejection of claim 65 further indicates,
Nimbalker does not appear to explicitly disclose or strongly suggest: and the indication indicates measurement resources partly covering both the first and second parts wherein the remaining resources in the first and second parts are used according to said default,
	furthermore combining the disclosures of Nimbalker with WEI where, 
furthermore WEI discloses: and the indication indicates measurement resources partly covering both the first and second parts wherein the remaining resources in the first and second parts are used according to said default (WEI – FIG. 5, FIG. 10, & ¶0076 (lines 1-13) discloses a dynamic CSI – RS resource indication via DCI where CSI resources are activated/deactivated dynamically;  ¶0079 (lines 1-14) up to four ZP CSI-RS configurations including a number of ZP CSI-RS resources sharing a common subframe configured and a ZP resource configuration list may include a bitmap that indicates one or more four-RE patterns for transmission, and furthermore 2-bit field in DCI format 2D indicates one of the four rate matching states (Note: a predefined sets or bitmaps that indicate one or more four-RE patterns or dynamic states for CSI-RS); ¶0082 (lines 3-9) a UE may be indicated with more than one dynamic CSI-RS configuration by the DCI, for which some are used for CSI reporting and others used for rate matching assumption and the deactivated dynamic NZP CSI-RS resources, there would be no rate matching, thus, the resources can be reused for PDSCH); 
Which the examiner respectfully contends and notes discloses: an eNB DCI indication which can dynamically allocate one of four bit-map patterns or predefined regions where each bit map or predefined region includes rate matched ZP-CSI-RS or CSI-RS resources (a second part), or rate matched with PDSCH (a first part), and additionally for resources where CSI-RS (a second part) is deactivated, PDSCH are carried on the deactivated CSI-RS resources (deactivated CSI-RS resources - CSI measurement resources partly covering both first and second parts), and from predefined set of CSI-RS resources, the activated CSI-RS and rate matched PDSCH resources or remaining resources continue to carry default assignments for CSI-RS and PDSCH.

18.	As such, the examiner respectfully contends that the disclosures of Nimbalker combined with WEI, continues to disclose and read upon the limitations of claim 65 as well as similar and parallel claims 68, 72, 77, as currently recited. 
The rejection has been revised and set forth below according to the amended claims (see Office Action).

19.	Applicant in its remarks indicates Page 11 (line 18-21) indicates “Applicant traverses the rejection of the remaining dependent Claims 64, 67, 70-71, 73,75-76 and 78. However, as each of these claims depends from base independent Claims 63, 66, 69, and 74, which are believed to be in condition for allowance, Applicant does not believe that it is necessary to argue the allowability of each dependent claim individually”.

20.	In response Examiner notes that applicant’s remarks have been acknowledged and have been considered, but are not persuasive at least by virtue of the dependence of Claims 64, 67, 70-71, 73,75-76 and 78 from associated base independent Claims 63, 66, 69, and 74 which continue to be rejected as noted herein. The office action presents appropriate rejections addressing individual dependent claims as follows and as applicable.
.

Claim Rejections - 35 USC § 102
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

22.	Claims 69, 70, 71, 74, 75, 76  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimbalker et. al.  (US-20160227548-A1) referenced hereafter as “Nimbalker”.

Regarding Claim 69 (Currently Amended) Nimbalker teaches: A method performed by a wireless device, for handling assignment of measurement resources in a predefined region of a resource block transmitted by a network node in a wireless network (Nimbalker – See FIG. 2, eNB 120 ¶ 0023 (Lines 1-8) Basestation/eNB that transmit DCI with request to measure CSI- RS resources indicated in a subframe), 
the method comprising: receiving from the network node an indication of usage of measurement resources in the predefined region, said indication specifying how the respective measurement resources are used by the wireless device (Nimbalker – See FIG. 2 & ¶0023 (lines 1-8) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 to direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS… whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260; NOTE: DCI signals CSI request to UE which UE receives at Step 220, whereby DCI assigns CSI-RS resources (measurement resources) to be measured by UE in a predefined subframe, which UE ascertains, and per DCI specified CSI-RS resources determined by UE at step 250, and UE measures CSI-RS resources and sends back CSI on DCI specified resources – or CSI-RS resource indicated to usage of measurement to report CSI ), 
determining the measurement resources based on the received indication (Nimbalker - FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; NOTE determine CSI-RS resources to be measured), 
and using the determined measurement resources as specified by the received indication of usage (Nimbalker – FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260; NOTE: UE uses CSI-RS resources indicated to measure CSI and send CSI to basestation).  

Regarding Claim 70 (Currently Amended) Nimbalker teaches: [[A]] The method according to claim 69, 
furthermore Nimbalker discloses: wherein the received indication specifies that each respective measurement resource is used for at least one of: channel estimation (Nimbalker - FIG. 2 & ¶0023 (lines 1-6) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS; NOTE: CSI-RS measurement for CSI feedback), 
interference estimation (Nimbalker ¶0026 (lines 20-25): DCI .. contain Channel State Information Interference Measurement (CSI-IM) configuration information for a CSI-IM of the serving cell and a set of resource elements used for determining CSI can be indicated by the CSI-IM configuration information), 
data (Nimbalker FIG.3 &¶0032 (lines 5-7): DCI can include a field that indicates the ZP-CSI-RS configuration based on which PDSCH is rate-matched in the subframe; NOTE: PDSCH (data) rate matched around CSI-RS resources ) or 
zero-power (Nimbalker – FIG. 3 & ¶0031 (lines 15-16): ZP-CSI-RS (Zero power-CSI-RS) configuration information can be received in a DCI; NOTE Zero power CSI-RS configuration information ). 

Regarding Claim 71 (Currently Amended),  Nimbalker teaches: [[A]] The method according to claim 69, 
furthermore Nimbalker discloses: wherein the received indication comprises a mapping to individual resource elements in the predefined region (Nimbalker – FIG 32 & ¶0031 (lines 6-10): The ZP-CSI-RS configuration information can include a bitmap, where each bit of the bitmap can correspond to a set of RE's. Each bit of the bitmap can also indicate whether a given RE corresponds to a ZP-CSI-RS.). 

Regarding Claim 74 (Currently Amended), Nimbalker teaches: A wireless device configured to handle assignment of measurement resources in a predefined region of a resource block transmitted by a network node in a wireless network (Nimbalker – See FIG. 2, eNB 120 ¶ 0023 (Lines 1-8) Base station/eNB that transmit DCI with request to measure CSI- RS resources indicated in a subframe), 
(NOTE: See the Rejection of Claim 69, -  Claim 74 recites similar or parallel features to claim 69, and Claim 74 is the accompanying wireless device to the method performed by Claim 69. The rationale behind the rejection of claim 69 applies similarly to this claim, and as further addressed herein where applicable, to highlight any minor differences between the claims)
wherein the wireless device comprises: 
a communication circuit (Nimbalker - FIG. 7 & ¶0068-¶0072– Transceiver 750 - a transmitter and/or a receiver; ¶0085  modules implemented via a programmed microprocessor or microprocessor, peripheral integrated circuit elements, an application-specific integrated circuit or other integrated circuits, hardware/electronic logic circuits, such as a discrete element circuit etc.  ); 
and a memory and a processor, wherein the memory stores instructions executable by the processor (Nimbalker – FIG. 7 &  ¶0068-¶0070– 720 controller, 770 memory; Software stored on memory)
 whereby the wireless device is configured to: 
receive from the network node an indication of usage of measurement resources in the predefined region, said indication specifying how the respective measurement resources are used by the wireless device (Nimbalker – See FIG. 2 & ¶0023 (lines 1-8) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 to direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS… whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260; NOTE: DCI signals CSI request to UE which UE receives at Step 220, whereby DCI assigns CSI-RS resources (measurement resources) to be measured by UE in a predefined subframe, which UE ascertains, and per DCI specified CSI-RS resources determined by UE at step 250, and UE measures CSI-RS resources and sends back CSI on DCI specified resources – or CSI-RS resource indicated to usage of measurement to report CSI ), 
determine the measurement resources based on the received indication (Nimbalker - FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; NOTE determine CSI-RS resources to be measured), 
and use the determined measurement resources as specified by the received indication of usage (Nimbalker – FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260; NOTE: UE uses CSI-RS resources indicated to measure CSI and send CSI to basestation). 
 
Regarding Claim 75. (Currently Amended) Nimbalker teaches: [[A]] The wireless device according to claim [[75]] 74, 
furthermore Nimbalker discloses: wherein the received indication specifies that each respective measurement resource is used for at least one of: channel estimation, interference estimation, data or zero-power (See the Rejection of Claim 70 -  Claim 75 recites similar or parallel features to claim 70. The rationale behind the rejection of claim 70 applies similarly to this claim).

Regarding Claim 76 (Currently Amended) Nimbalker teaches: [[A]] The wireless device according to claim [[75]] 74, 
furthermore Nimbalker discloses: wherein the received indication comprises a mapping to individual resource elements in the predefined region (See the Rejection of Claim 71 -  Claim 76 recites similar or parallel features to claim 71. The rationale behind the rejection of claim 71 applies similarly to this claim).  
 
Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

24.	Claims 63, 64, 66, 67, 65, 68, 72, 73, 77, 78 are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker in view of WEI et. al (US-20190089436-A1) referenced hereafter as "WEI".

Regarding Claim 63 (Currently Amended), Nimbalker teaches: A method performed by a network node of a wireless network, for indicating assignment of measurement resources in a predefined region of a resource block transmitted by the network node (Nimbalker – See FIG. 2, eNB 120 ¶ 0023 (Lines 1-8) Basesation/eNB that transmit DCI with request to measure CSI- RS resources indicated in a subframe; FIG. 3 & ¶0030 .. flow diagram 300 ..performed in parallel with, sequential with, or in various orders with ..flow diagram 200; Fig. 3  & ¶0031 310 ..first UE 110 receives ZP-CSI-RS configuration .. a bitmap..for an aperiodic ZP-CSI-RS… received in DCI), 
the method comprising: identifying at least one wireless device that is required to perform measurements on signals transmitted by the network node and/or measurements of interference (Nimbalker – See FIG. 2 & ¶0023 (lines 1-6) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe of a first cell of basestation to the UE 110, directing the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS in a subframe of a second cell cell of the basestation; ¶0026 (lines 20-25) DCI can also contain CSI – IM measurement configuration information; Fig. 3  & ¶0031 performed in parallel or in conjunction with flow 200..  Step 310 ..first UE 110 receives ZP-CSI-RS configuration .. a bitmap..for an aperiodic ZP-CSI-RS… received in DCI; NOTE:  CSI-RS requested is transmitted to identified UE such as first UE served by eNB, directing UE or UE identified being required, to perform measurements of CSI-RS signal such as an aperiodic ZP-CSI-RS, which also may include CSI-IM interference measurements); 
assigning to the at least one identified wireless device usage of the measurement resources in the predefined region (Nimbalker – See FIG. 2 & ¶0023 (lines 4-8) Step 220 - The CSI request directs the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS of second serving cell .. whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; Fig. 3  & ¶0031: see above a bitmap..for an aperiodic ZP-CSI-RS);NOTE:  base station via DCI signaling for aperiodic CSI-RS directs UE to measure  CSI-RS using the resources for aperiodic CSI-RS identified in a specific subframe and furthermore in a predefined bitmap or predefined region indicated in the DCI); 
and signalling an indication of the assigned usage of the measurement resources to the at least one wireless device, said indication specifying how the respective measurement resources are used by the at least one wireless device (Nimbalker – See FIG. 2 & ¶0023 (lines 1-8) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 to direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS… whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260 ;NOTE:  base station via DCI signals CSI request to UE where by DCI assigns CSI-RS resources to be measured by UE, and per DCI specified CSI-RS resources and UE measures and sends back CSI on DCI specified resources); 
While Nimbalker also discloses: dynamically assigning to the at least one identified wireless device usage of the measurement resources in the predefined region (Nimbalker – See FIG. 2 & ¶0023 (lines 4-8) Step 220 - The CSI request directs the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS of second serving cell .. whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; NOTE:  base station via DCI signaling for aperiodic CSI-RS directs UE to measure  CSI-RS using the resources for aperiodic CSI-RS identified in a specific subframe predefined in DCI – aperiodic irregular or dynamic assignment); 
and signalling an indication of the dynamically assigned usage of the measurement resources to the at least one wireless device (Nimbalker - FIG. 2 & ¶0023 (lines 1-8) See above; NOTE: base station via DCI signaling for aperiodic CSI-RS directs UE to measure  CSI-RS using the resources for aperiodic CSI-RS identified in a specific subframe predefined in DCI – aperiodic irregular or dynamic assignment of resources for CSI RS or usage of CSI-RS dynamically assigned),
Assuming Arguendo Nimbalker does not appear to explicitly disclose or strongly suggest: dynamically assigning usage of measurement resources, and the dynamically assigned usage of the measurement resources,
dynamically assigning usage of the measurement resources, and the dynamically assigned usage of the measurement resources (WEI - FIG. 5 – See Step 502, FIG. 10 – See Step 1000, Step 1002 receive configuration for dynamic CSI –RS resource, signal identifying dynamic CSI-RS resources, 1004 detect CSI-RS according to activated dynamic CSI-RS resources, 1005 transmit CSI based upon detected CSI-RS signals; FIG. 7 & ¶0074 (ln 3-15) CSI-RS ..trigger is via PDCCH, such as in slot 0 of subframe 70, it is possible to support dynamic CSI-RS beginning in the same subframe.. 70, as the triggering PDCCH…. PDCCH from eNB 105 in slot 0 of subframe 70 includes the triggering signal, the NZP CSI-RS configurations in slot 1 may be configured as dynamic CSI-RS resources; ¶0076 … a dynamic CSI – RS resource indication via dedicated PDCCH …scrambled using radio network temporary identified RNTI… the UE will validate the received PDCCH  whether or not the DCI fields are set according to a preconfigured rule; NOTE:  dynamic CSI-RS resource indication to UE by eNB via PDCCH including dedicated PDCCH, with dynamically assigned CSI-RS resources such as NZP-CSI-RS resource configuration  configured as CSI-RS measurement resources or measurement resources in Slot 1, utilized by UE  for measurement and subsequent CSI reporting such as FIG. 10).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nimbalker with teachings of WEI, since it improves trunking efficiency by enabling pooling of CSI-RS resources for UE specific beamformed CSI-RS so that an eNB can freely choose and transmit one configuration out of multiple CSI-RS configurations for CSI reporting (WEI  – ¶0060).

Regarding Claim 64 (Currently Amended) Nimbalker in view of WEI teaches: [[A]] The method according to claim 63, 
furthermore Nimbalker discloses: wherein the indication specifies that each respective measurement resource is used for at least one of: channel estimation (Nimbalker - FIG. 2 & ¶0023 (lines 1-6) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS; NOTE: CSI-RS measurement for CSI feedback),
 interference estimation (Nimbalker ¶0026 (lines 20-25): DCI .. contain Channel State Information Interference Measurement (CSI-IM) configuration information for a CSI-IM of the serving cell and a set of resource elements used for determining CSI can be indicated by the CSI-IM configuration information), 
data (Nimbalker FIG.3 &¶0032 (lines 5-7): DCI can include a field that indicates the ZP-CSI-RS configuration based on which PDSCH is rate-matched in the subframe; NOTE: PDSCH (data) rate matched around CSI-RS resources ) or 
zero-power (Nimbalker – FIG. 3 & ¶0031 (lines 15-16): ZP-CSI-RS (Zero power-CSI-RS) configuration information can be received in a DCI; NOTE Zero power CSI-RS configuration information).  

Regarding Claim 65 (Currently Amended) Nimbalker in view of WEI teaches:  [[A]] The method according to claim 63, 
furthermore Nimbalker discloses: wherein a first part of the predefined region is assigned for data by predefined default and a second part of the predefined region is zero-power by predefined default (Nimbalker – FIG 3 & ¶0031 (lines 6-10): The ZP-CSI-RS configuration information can include a bitmap, where each bit of the bitmap can correspond to a set of RE's. Each bit of the bitmap can also indicate whether a given RE corresponds to a ZP-CSI-RS; FIG.3 &¶0032 (lines 5-7) : DCI can include a field that indicates the ZP-CSI-RS configuration based on which PDSCH is rate-matched in the subframe; ¶0060-0061 PDSCH rate matched around ZP-CSI-RSP); NOTE: When rate matched DCI indication defines a bit map for the subframe or predefined region for CSI-RS, which identifies via rate matching REs in the predefined region assigned to data (a first part), which are rate matched around REs assigned to ZP-CSI-RS utilized for CSI-RS (a second part)).
While Nimbalker does not appear to explicitly disclose or strongly suggest: and the indication indicates measurement resources partly covering both the first and second parts wherein the remaining resources in the first and second parts are used according to said default,
	furthermore WEI discloses: and the indication indicates measurement resources partly covering both the first and second parts wherein the remaining resources in the first and second parts are used according to said default (WEI – FIG. 5, FIG. 10, & ¶0076 (lines 1-13) discloses a dynamic CSI – RS resource indication via DCI where CSI resources are activated/deactivated dynamically;  ¶0079 (lines 1-14) up to four ZP CSI-RS configurations including a number of ZP CSI-RS resources sharing a common subframe configured and a ZP resource configuration list may include a bitmap that indicates one or more four-RE patterns for transmission, and furthermore 2-bit field in DCI format 2D indicates one of the four rate matching states (Note: a predefined sets or bitmaps that indicate one or more four-RE patterns or dynamic states for CSI-RS); ¶0082 (lines 3-9) a UE may be indicated with more than one dynamic CSI-RS configuration by the DCI, for which some are used for CSI reporting and others used for rate matching assumption and the deactivated dynamic NZP CSI-RS resources, there would be no rate matching, thus, the resources can be reused for PDSCH); NOTE: an eNB DCI indication which can dynamically allocate one of four bit-map patterns or predefined regions where each bit map or predefined region includes rate matched ZP-CSI-RS or CSI-RS resources (a second part), or rate matched with PDSCH (a first part), and additionally for resources where CSI-RS (a second part) is deactivated, PDSCH are carried on the deactivated CSI-RS resources (deactivated CSI-RS resources - CSI measurement resources partly covering both first and second parts), and from predefined set of CSI-RS resources, the activated CSI-RS and rate matched PDSCH resources or remaining resources continue to carry default assignments for CSI-RS and PDSCH).

Regarding Claim 66 (Currently Amended), Nimbalker teaches: A network node configured to indicate assignment of measurement resources in a predefined region of a resource block transmitted by the network node(Nimbalker – See FIG. 2, eNB 120 ¶ 0023 (Lines 1-8) Basestation/eNB that transmist DCI with request to measure CSI- RS resources indicated in a subframe), 
wherein the network node comprises: 
a communication circuit (Nimbalker - FIG. 8 & ¶0073-¶0074, ¶0085 – Transceiver 840, ¶0085 modules implemented via a programmed microprocessor or microprocessor, peripheral integrated circuit elements, an application-specific integrated circuit or other integrated circuits, hardware/electronic logic circuits, such as a discrete element circuit etc.); 
and a memory and a processor, wherein the memory stores instructions executable by the processor (Nimbalker – FIG. 8 ¶0073 – Controller and memory with operation software) 
(NOTE: See the Rejection of Claim 63 presented via the disclosures of Nimbalker in view of WEI -  Claim 66 recites similar or parallel features to claim 63, and Claim 66 is the accompanying network node to the method performed by Claim 63. The rationale behind the rejection of claim63 applies similarly to this claim, and as further addressed herein where applicable, to highlight any minor differences between the claims)
whereby the network node is configured to: 
identify at least one wireless device that is required to perform measurements on signals transmitted by the network node and/or measurements of interference (Nimbalker – Nimbalker – See rejection of Claim 63 - FIG. 2 & ¶0023 (lines 1-6) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe of a first cell of basestation to the UE 110, directing the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS in a subframe of a second cell cell of the basestation; ¶0026 (lines 20-25) DCI can also contain CSI – IM measurement configuration information; NOTE: CSI-RS requested transmitted to UE served by eNB, directing UE or UE identified being required, to perform measurements of CSI-RS signal, which also may include CSI-IM interference measurements), 
assign to the at least one identified wireless device usage of the measurement resources in the predefined region (Nimbalker – See rejection of Claim 63 -  FIG. 2 & ¶0023 (lines 4-8..; NOTE: base station via DCI signaling for aperiodic CSI-RS directs UE to measure  CSI-RS using the resources for aperiodic CSI-RS identified in a specific subframe predefined in DCI), 
and signal an indication of the assigned usage of the measurement resources to the at least one wireless device, said indication specifying how the respective measurement resources are used by the at least one wireless device (Nimbalker – See rejection of Claim 63 - FIG. 2 & ¶0023 (lines 1-8) ..; FIG. 2 & ¶0028..; FIG.2 & ¶0025, ¶0029: ..; NOTE: DCI signals CSI request to UE where by DCI assigns CSI-RS resources to be measured by UE, and per DCI specified CSI-RS resources and UE measures and sends back CSI on DCI specified resources).
While Nimbalker also discloses: dynamically assign to the at least one identified wireless device usage of the measurement resources in the predefined region (Nimbalker – See rejection of Claim 63.; NOTE: base station via DCI signaling for aperiodic CSI-RS directs UE to measure  CSI-RS using the resources for aperiodic CSI-RS identified in a specific subframe predefined in DCI – aperiodic irregular or dynamic assignment), 
and signal an indication of the dynamically assigned usage of the measurement resources to the at least one wireless device (Nimbalker – See rejection of Claim 63.; NOTE: base station via DCI signaling for aperiodic CSI-RS directs UE to measure  CSI-RS using the resources for aperiodic CSI-RS identified in a specific subframe predefined in DCI – aperiodic irregular or dynamic assignment of resources for CSI RS or usage of CSi-RS dynamically assigned),
 dynamically assign usage of measurement resources, and the dynamically assigned usage of the measurement resources,
WEI discloses: dynamically assign usage of measurement resources, and the dynamically assigned usage of the measurement resources (NOTE: See the Rejection of Claim 63 presented via the disclosures of Nimbalker in view of WEI -  Claim 66 recites similar or parallel features to claim 63, and Claim 66 is the accompanying network node to the method performed by Claim 63. The rationale behind the rejection of claim63 applies similarly to this claim, and as further addressed herein where applicable, to highlight any minor differences between the claims).  

Regarding Claim 67 (Currently Amended) Nimbalker in view of WEI teaches: [[A]] The network node according to claim 66, 
furthermore Nimbalker discloses: wherein the indication specifies that each respective measurement resource is used for at least one of: channel estimation, interference estimation, data or zero-power (See the Rejection of Claim 64 -  Claim 67 recites similar or parallel features to claim 64. The rationale behind the rejection of claim 64 applies similarly to this claim).

Regarding Claim 68 (Currently Amended) Nimbalker teaches: [[A]] The network node according to claim 66,
(NOTE: See the Rejection of Claim 65, combining the disclosures of Nimbalker and WEI -  Claim 68 recites similar or parallel features to claim 65. The rationale behind the rejection of claim 65 applies similarly to this claim)
Nimbalker in view of WEI discloses: wherein a first part of the predefined region is assigned for data by predefined default, and a second part of the predefined region is zero-power by predefined default, and the indication indicates measurement resources partly covering both the first and second parts so that the remaining resources in the first and second parts are used according to said default (NOTE: See the Rejection of Claim 65, combining the disclosures of Nimbalker and WEI -  Claim 68 recites similar or parallel features to claim 65. The rationale behind the rejection of claim 65 applies similarly to this claim).  

Regarding Claim 72 (Currently Amended), Nimbalker teaches: [[A]] The method according to claim 69, 
furthermore Nimbalker discloses: wherein a first part of the predefined region is assigned for data by predefined default, and a second part of the predefined region is zero-power by predefined default (Nimbalker – FIG 32 & ¶0031 (lines 6-10): The ZP-CSI-RS configuration information can include a bitmap, where each bit of the bitmap can correspond to a set of RE's. Each bit of the bitmap can also indicate whether a given RE corresponds to a ZP-CSI-RS; FIG.3 &¶0032 (lines 5-7) : DCI can include a field that indicates the ZP-CSI-RS configuration based on which PDSCH is rate-matched in the subframe; NOTE: When Rate matched DCI indication for CSI-RS has RE in the identified subframe assigned to data (first part) rate matched around RE assigned to CSI-RS (second part), 
Nimbalker does not appear to explicitly disclose or strongly suggest:and the received indication indicates measurement resources partly covering both the first and second parts, and wherein the wireless device uses the remaining resources in the first and second parts according to said default.
WEI discloses: and the received indication indicates measurement resources partly covering both the first and second parts, and wherein the wireless device uses the remaining resources in the first and second parts according to said default (WEI – FIG. 5, FIG. 10, & ¶0076 (lines 1-13) discloses a dynamic CSI – RS resource indication via DCI where CSI resources are activated/deactivated dynamically;  ¶0079 (lines 1-14) up to four ZP CSI-RS configurations including a number of ZP CSI-RS resources sharing a common subframe configured and a ZP resource configuration list may include a bitmap that indicates one or more four-RE patterns for transmission, and furthermore 2-bit field in DCI format 2D indicates one of the four rate matching states (Note: a predefined set or a bitmap that indicates one or more four-RE patterns or dynamic states for CSI-RS); ¶0082 (lines 3-9) a UE may be indicated with more than one dynamic CSI-RS configuration by the DCI, for which some are used for CSI reporting and others used for rate matching assumption and the deactivated dynamic NZP CSI-RS resources, there would be no rate matching, thus, the resources can he reused for PDSCH; NOTE: Bit map that includes rate matched ZP-CSI-RS or where CSI-RS resources (second part) are rate matched with PDSCH (first part) and assigned via bitmaps, and for resources where CSI-RS (second part) deactivated, PDSCH are carried on the deactivated CSI-RS resources (partly covering both first and second parts), while from predefined set of CSI-RS resources the activated CSI-RS and rate matched PDSCH resources continue to carry default assignments for CSI-RS and PDSCH).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nimbalker with teachings of WEI, since it improves trunking efficiency by enabling pooling of CSI-RS resources for UE specific beamformed CSI-RS so that an eNB can freely choose and transmit one configuration out of multiple CSI-RS configurations for CSI reporting (WEI  – ¶0060).
 
Regarding Claim 73 (Currently Amended), Nimbalker teaches:  [[A]] The method according to claim 69, 
Nimbalker does not appear to explicitly disclose or strongly suggest: wherein the received indication refers to entries in a predefined table where each entry is associated to one or more respective resource elements in the predefined region.
wherein the received indication refers to entries in a predefined table where each entry is associated to one or more respective resource elements in the predefined region (WEI –¶0073 (lines 3-15) dynamic CSI-RS resources are configured for a given UE where CSI-RS resources are associated with a CSI process, and four triggering states (e.g., 00, 01, 10, and 11), are supported by the CSI-RS activation/deactivation signal PDCCH, EPDCCH, where the trigger as tabulated (see table 1) triggers different CSI-RS configuration; ¶0079 (lines) up to four ZP CSI-RS configurations including a number of ZP CSI-RS resources sharing a common subframe configured and a ZP resource configuration list may include a bitmap that indicates one or more four-RE patterns for transmission, and furthermore 2-bit field in DCI format 2D indicates one of the four rate matching states; NOTE: DCI indication indicates a trigger for activation or deactivation of one out of four CSI-RS configuration 00, 01, 10, and 11 – a table of CSI-RS configurations each of which can be a bit map of RE assignments).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nimbalker with teachings of WEI, since it improves trunking efficiency by enabling pooling of CSI-RS resources for UE specific beamformed CSI-RS so that an eNB can freely choose and transmit one configuration out of multiple CSI-RS configurations for CSI reporting (WEI  – ¶0060).

Regarding Claim 77 (Currently Amended) Nimbalker teaches: [[A]] The wireless device according to claim [[75]] 74, 
(NOTE: See the Rejection of Claim 72, combining the disclosures of Nimbalker and WEI -  Claim 77 recites similar or parallel features to claim 72. The rationale behind the rejection of claim 72 applies similarly to this claim),
Nimbalker in view of WEI discloses: wherein a first part of the predefined region is assigned for data by predefined default, and a second part of the predefined region is zero- power by predefined default, and the received indication indicates measurement resources partly covering both the first and second parts, and wherein the wireless device is configured to use the remaining resources in the first and second parts according to said default (NOTE: See the Rejection of Claim 72, combining the disclosures of Nimbalker and WEI -  Claim 77 recites similar or parallel features to claim 72. The rationale behind the rejection of claim 72 applies similarly to this claim). 
 
Regarding Claim 78 (Currently Amended) Nimbalker teaches:  [[A]] The wireless device according to claim [[75]] 74, 
(NOTE: See the Rejection of Claim 73, combining the disclosures of Nimbalker and WEI -  Claim 78 recites similar or parallel features to claim 73. The rationale behind the rejection of claim 73 applies similarly to this claim)
Nimbalker in view of WEI discloses: wherein the received indication refers to entries in a predefined table where each entry is associated to one or more respective resource elements in the predefined region (NOTE: See the Rejection of Claim 73, combining the disclosures of Nimbalker and WEI -  Claim 78 recites similar or parallel features to claim 73. The rationale behind the rejection of claim 73 applies similarly to this claim).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        August 20, 2021

/SITHU KO/Primary Examiner, Art Unit 2414